Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Janina Malone on March 23, 2021.

The application has been amended as follows: 

	In the specification:
* For paragraph [0005]:
[0005] As an existing method for treating the greenhouse gases such as fluorine compounds, and the like, there are a high-temperature incineration method, a pyrolysis method, a catalytic oxidation method, a plasma treatment method, and the like. However, in the high-temperature incineration method, secondary atmospheric environmental problems may be generated due to generation of SOx, NOx, and the like; in the pyrolysis method, a large amount of energy is consumed, and equipment may be corroded by pyrolysis by-products; in the catalytic oxidation method,  poisoning of a catalyst may occur; and in a plasma decomposition method, there are problems such as excessive energy consumption, a low decomposition rate, and the like, such that there is a limitation in industrially utilizing these methods.

* Before paragraph [0030], insert --Brief—before “Description of Drawings”.
	* For Paragraph [0103]:
3, a second collection line 530 for collecting gas that is not dissolved but remains in the aqueous metal or non-metal ion solution in the fluoride salt collection part 500 may be further provided. The second collection line 530 may be connected to an upper portion of the reaction vessel 520 and an introduction path of the sulfur hexafluoride decomposition chamber 100, thereby making it possible to allow the collected gas to be re-introduced into the sulfur hexafluoride decomposition chamber 100.

	In the claims:
1.	(Currently amended) A method for treating sulfur hexafluoride generated in heavy electric equipment using a treatment apparatus including: a sulfur hexafluoride decomposition chamber into which a filtered mixed gas consisting of sulfur hexafluoride and hydrogen is introduced; a radiation irradiation device irradiating radiation to the filtered mixed gas introduced into the sulfur hexafluoride decomposition chamber; a sulfur collection part which is a cyclone collecting sulfur using centrifugal force from a mixture of hydrogen fluoride and sulfur discharged from the sulfur hexafluoride decomposition chamber in which the sulfur hexafluoride and hydrogen are decomposed into hydrogen fluoride and sulfur by irradiating radiation; a liquid hydrogen fluoride collection part condensing hydrogen fluoride discharged from the sulfur collection part to collect hydrogen fluoride in a liquid state; pipes each connecting the sulfur hexafluoride decomposition chamber, the sulfur collection part, and the liquid hydrogen fluoride collection part to each other to distribute hydrogen fluoride or sulfur; a heating unit for maintaining temperatures of the sulfur collection part and the pipes to be equal to or higher than a condensation temperature of hydrogen fluoride; and a first collection line for collecting gas that is not condensed but remains in the liquid hydrogen fluoride collection part, the method comprising:
filtering a mixed gas comprising sulfur hexafluoride and hydrogen through a filtering device to remove nitrogen gas and introducing the filtered mixed gas consisting of sulfur hexafluoride and hydrogen into the sulfur hexafluoride decomposition chamber;
b) reacting sulfur hexafluoride and hydrogen by irradiating radiation to decompose and convert sulfur hexafluoride and hydrogen into sulfur and hydrogen fluoride;
c1) discharging a mixture of hydrogen fluoride and sulfur formed in step b) from the sulfur hexafluoride decomposition chamber, and collecting the sulfur as solid powder from the mixture of hydrogen fluoride and sulfur in the sulfur collection part;
c2) after step c1), discharging hydrogen fluoride from the sulfur collection part, and condensing hydrogen fluoride into a hydrogen fluoride liquid to obtain liquid hydrogen fluoride in the liquid hydrogen fluoride collection part; and
d) collecting, in the first collection line, gas that is not condensed but remains in the liquid hydrogen fluoride collection part, and allowing the collected gas to be re-introduced into the sulfur hexafluoride decomposition chamber;

wherein, in step c1), sulfur and hydrogen fluoride formed in step b) are introduced into the cyclone so that sulfur is collected as a solid powder by centrifugal force, 
wherein the cyclone which is the sulfur collection part and the pipes are maintained to be equal to or higher than the condensation temperature of the hydrogen fluoride by the heating unit so that the hydrogen fluoride is not condensed,

wherein the first collection line is connected onto an introduction path of the sulfur hexafluoride decomposition chamber.

27.	(Currently amended) A method for treating sulfur hexafluoride generated in heavy electric equipment using a treatment apparatus including: a sulfur hexafluoride decomposition chamber into which a filtered mixed gas consisting of sulfur hexafluoride and hydrogen is introduced; a radiation irradiation device irradiating radiation to the filtered mixed gas introduced into the sulfur hexafluoride decomposition chamber; a sulfur collection part which is a cyclone collecting sulfur using centrifugal force from a mixture of hydrogen fluoride and sulfur discharged from the sulfur hexafluoride decomposition chamber in which the sulfur hexafluoride and hydrogen are decomposed into hydrogen fluoride and sulfur by irradiating radiation; a fluoride salt collection part injecting hydrogen fluoride discharged from the sulfur collection part into an aqueous metal or non-metal ion solution to collect a fluoride salt formed by a reaction between the hydrogen fluoride and metal or non-metal ions, wherein the fluoride salt collection part comprises a bubbling device and a reaction vessel filled with the aqueous metal or non-metal ion solution, and wherein the bubbling device converts the hydrogen fluoride into micro-bubbles; pipes each connecting the sulfur hexafluoride decomposition chamber, the sulfur collection part, and the fluoride salt collection part to each other to distribute hydrogen fluoride or sulfur; a heating unit for maintaining temperatures of the sulfur collection part and the pipes to be equal to or higher than a condensation temperature of hydrogen fluoride; and a second collection line for collecting gas that is not 
a)	filtering a mixed gas comprising sulfur hexafluoride and hydrogen through a filtering device to remove nitrogen gas and introducing the filtered mixed gas consisting of sulfur hexafluoride and hydrogen into the sulfur hexafluoride decomposition chamber; 
b)	reacting sulfur hexafluoride and hydrogen by irradiating radiation to decompose and convert sulfur hexafluoride and hydrogen into sulfur and hydrogen fluoride;
c1)	discharging a mixture of hydrogen fluoride and sulfur formed in step b) from the sulfur hexafluoride decomposition chamber, and collecting the sulfur as solid powder from the mixture of hydrogen fluoride and sulfur in the sulfur collection part;
c2)	after step c1), discharging hydrogen fluoride from the sulfur collection part, and injecting hydrogen fluoride into the aqueous metal or non-metal ion solution contained in the fluoride salt collection part to form the fluoride salt, wherein the hydrogen fluoride is injected in the form of micro-bubbles; and
d)	collecting, in the second collection line, gas that is not dissolved in the aqueous metal or non-metal solution but remains in the fluoride salt collection part, and allowing the collected gas to be re-introduced into the sulfur hexafluoride decomposition chamber;

wherein, in step c1), sulfur and hydrogen fluoride formed in step b) are introduced into the cyclone so that sulfur is collected as a solid powder by centrifugal force, 

wherein the pipe connecting the sulfur hexafluoride decomposition chamber and the sulfur collection part is provided to be inclined from the sulfur hexafluoride decomposition chamber to the sulfur collection part, and
wherein the second collection line is connected onto an introduction path of the sulfur hexafluoride decomposition chamber.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: adding reference numbers to Figure 5 (e.g. “20” for the filter device as described in paragraphs [0106]-[0110]).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a process for reacting sulfur hexafluoride and hydrogen by irradiating radiation to decompose into sulfur and hydrogen fluoride in the absence of nitrogen to avoid forming undesired reaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        March 24, 2021